Appeal by the defendant (1) from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered April 30,1990, convicting him of *605murder in the second degree, manslaughter in the first degree, robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court (Flaherty, J.), dated March 5, 1992, which, without a hearing, denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction. By decision and order dated February 14, 1995 (see, People v Bazil, 212 AD2d 622), this Court remitted the matter to the Supreme Court, Queens County, to hear and report on whether the defendant was present at the Sandoval hearing, and the appeal was held in abeyance in the intérim. The Supreme Court has now filed its report.
Ordered that the judgment and order are affirmed.
The testimony at the hearing established that the defendant was present at the Sandoval hearing. Accordingly, the defendant was not denied his right to be present at all material stages of the trial (see, People v Dokes, 79 NY2d 656).
We have examined the defendant’s remaining contentions and find them to be either without merit or unpreserved for appellate review. Mangano, P. J., Bracken, Altman and Gold-stein, JJ., concur.